    Case 2:16-md-02724-CMR Document 1181 Filed 01/02/20 Page 1 of 2




                                         UNITED STATES JUDICIAL PANEL
                                                                on
                                                  MULTIDISTRICT LITIGATIO:'.'l



IN RE: GE:'.'lERIC PHARMACEUTICALS
PRICING ANTITRUST LITIGA TIO~                                                            '.'vlDL :':o. 2724



                                                      (SEE ATTACHED SCHEDCLE)



                           CONDITIONAL TRA:'.'lSFER ORDER (CTO -8)



On August 5, 2016, the Panel transferred 1 civil action(s) to the United States District Court for the
Eastern District of Pennsylvania for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 227 F.Supp.3d 1402 (J.P.M.L. 2016). Since that time, 46 additional action(s)
have been transferred to the Eastern District of Pennsylvania. With the consent of that court, all such
actions have been assigned to the Honorable Cynthia '.'vl. Rufe.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Eastern District of Pennsylvania and assigned to
Judge Rufe.

Pursuant to Rule 7.1 of the Rules of Procedure of the Cnited States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Eastern District of Pennsylvania for the reasons stated in the order of August 5, 2016, and, with the
consent of that court, assigned to the Honorable Cynthia M. Rufe.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Eastern District of Pennsylvania. The transmittal of this order to said Clerk
shall be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk
of the Panel within this 7-day period, the stay will be continued until further order of the Panel.



                     !nasmucti as 110 obJectlon 1s
                                                                     FOR THE PANEL:
                     pending at this time, the
                     stay IS lifted


                     IJan 02, 2020 I                                     5lL~x-·····-
                          CLERK"S OF"F IC~
                              1JNIT1W STATES
                            JUOlCIAl. PANEi. ON
                         Mut '"!DISTRIC'"' ._mGAnON                  John W. :':ichols
   Case 2:16-md-02724-CMR Document 1181 Filed 01/02/20 Page 2 of 2




IN RE: GENERIC PHARMACEUTICALS
PRICING ANTITRUST LITIGATION                                             MDL No. 2724



                 SCHEDULE CTO−8 − TAG−ALONG ACTIONS



 DIST     DIV.     C.A.NO.      CASE CAPTION


NEW YORK EASTERN

 NYE        2      19−07071     County of Nassau et al v. Actavis Holdco US, Inc. et. al.
